1

2

3                                                                  JS-6
4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    BRYANT WILSON,                              Case No. 5:19-cv-01285-FMO (AFMx)
12                        Plaintiff,
                                                  ORDER OF DISMISSAL
13
            v.
14
      UNITED STATES OF AMERICA,
15

16
                          Defendant.

17

18         This case was originally filed in the United States District Court for the Middle
19   District of Pennsylvania. On July 12, 2019, the case was transferred to the Central
20   District of California. Plaintiff filed the Complaint without an accompanying request
21   to proceed in forma pauperis or payment of the filing fee. On July 15, 2019, the
22   Court advised Plaintiff that the failure to correct this deficiency by July 31, 2019
23   would result in dismissal of this action. (ECF No. 10.) A review of the docket in
24   this Court and in the Middle District of Pennsylvania indicates that Plaintiff has failed
25   to pay the filing fee or request to proceed in forma pauperis.
26   ///
27   ///
28
1          Accordingly, IT IS HEREBY ORDERED THAT this case is dismissed. No
2    further filings shall be accepted under this case number.
3

4    DATED: August 14, 2019
5

6
                                            _________________/s/_________________
                                                   FERNANDO M. OLGUIN
7                                             UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
